PECK, C. J.
There was no error in excluding the evidence offered in relation to the existence of the alleged general custom, said to have "existed at the place, and in the county, where the note was given.
We know, historically, that Confederate currency — > treasury-notes — was first issued about the year 1862, and, therefore, the alleged custom wanted nearly all the necessary requisites and elements of a good custom. It certainly wanted antiquity, and it must also have wanted certainty, consent, obligation and the other elements of a good custom.
2. The evidence of the character of the currency in circulation, &c., was competent and proper, but without such evidence, the courts will take notice without proof, that as a general thing, among the people, at the date of said note, contracts were made with reference to Confederate currency.
Judge Ormond, I think, in the case of Bates & Hines v. The Bank, 2 Ala. Rep., said, in substance, he could see no reason why the court should be ignorant of what all the rest of the world knew.
The charge of the court, therefore, was wrong in directing the jury, that the plaintiff was entitled to a verdict for the amount of the note and interest, less the set-off proved; the plaintiff was only entitled to recover what, at the date of the note, the services of the slave were worth in the year 1865, in the legal currency of the United States. He was, however, entitled to recover for the services for the entire year 1865. By the contract of hiring, the defendants became the owners of the slave, for the time of the hiring, and if emancipation took place before that time expired, the owner must lose her property in the slave, and the hirer must lose the services of the slave for the period stipulated.
Let the judgment be reversed, and the cause remanded, for a new trial at the costs of the appellee.